Citation Nr: 1726490	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record.

In July 2013, the Board remanded the case for further development.  The case returned to the Board and, in a May 2016 decision, the Board denied service connection for migraine headaches, hearing loss, and a lumbar spine disability.  Additionally, the Board remanded the claims of entitlement to service connection for a kidney disability and for pseudofolliculitis barbae for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In May 2016, the RO issued an SOC denying service connection for a kidney disability.  However, presently, the Veteran has not yet field a substantive appeal as to this issue.  As such, entitlement to service connection for a kidney disability is not presently before the Board.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Comparatively, via a June 2016 rating decision, the RO granted service connection for pseudofolliculitis barbae.  See Grantham v. Brown, 114 F.3d 1156, 1158-59   (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200  (2016).

Separate from the claims regarding a kidney condition and pseudofolliculitis barbae, the Veteran appealed the Board's May 2016 decision in regard to entitlement to service connection for migraine headaches, hearing loss, and a lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the Board's May 2016 decision with respect to its denial of service connection for migraine headaches.  The Court granted the JMR in a March 2017 Order.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2017 JMR, the parties agreed that the Board committed two principal errors in its May 2016 decision denying service connection for migraine headaches.  First, in denying service connection, the Board relied upon an inadequate September 2013 VA examination.  The parties agreed that this examination was inadequate because it was based on an inaccurate factual premise.  Specifically, the examiner inaccurately stated that (1) the Veteran's claims file was silent for headaches or migraine history, and (2) a headache was not noted until 2008.  But, the Veteran's service treatment records (STRs) dated on February 3 and 4, 1992 documented complaints of migraine headaches and a head injury.

Next, the parties also agreed that the Board failed to address the credibility of the Veteran's assertion that he had migraine headaches during and since service.  The parties noted that migraine headaches constitute an "other organic disease of the nervous system" for the purposes of 38 C.F.R. § 3.309(a) and the Board should have made a determination whether the evidence displayed a continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b).  

Thus, in accordance with the March 2017 JMR and Court Order, the Board will remand the case to obtain an adequate VA medical opinion regarding the nature and etiology of the Veteran's current migraine headaches.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated since May 2016 and associate them with the claims file.  If no such records exist, the claims file should be annotated as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician for the issuance of a medical opinion as to the nature and etiology of the Veteran's migraine headaches.  If the clinician determines that an examination is necessary, one should be scheduled.  The claims file, including a copy of this remand, the JMR, and the Court's Order, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches had their onset in service or are otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's migraine headaches manifested within a year of his separation from service?

In offering any opinion, the clinician should directly address the Veteran's complaints of migraine headaches documented in his STRs dated February 3 and 4, 1992.

Additionally, the clinician should consider other medical and lay evidence dated both prior to and since the filing of the claim, including:

* An August 1993 STR wherein the Veteran presented with a laceration to the top of the skull after being hit in the head with a brick;

* An August 1994 STR wherein the Veteran reported sinus problems;

* An October 2008 VA treatment record noting a medical history positive for headaches since 1993; and

* The Veteran's testimony during the August 2010 DRO hearing, including statements that he had migraine headaches off and on about 3 to 4 times a month in service after getting hit in the head and that these headaches have continued to the present.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




